Citation Nr: 1221625	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-31 944	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a formal hearing at the RO in September 2009.  No Board hearing was requested. 


FINDING OF FACT

In July 2010 and May 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative, respectively, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

In this case, the Veteran stated in a March 15, 2010 letter  that he was satisfied with the adjudication of his claim for a higher rating for PTSD, including a schedular rating of 70 percent and the grant of a total disability rating based upon individual unemployability (TDIU), and that he wished to withdraw his appeal.  See also November 2009 and December 2009 rating decisions.  Similarly, the Veteran's representative indicated in a May 29, 2012 letter that the Veteran was satisfied with the current rating and wished to withdraw the appeal.  These statements are in compliance with 38 C.F.R. § 20.204, and they were received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction, and the appeal is dismissed.  See 38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


